TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2014



                                      NO. 03-12-00786-CV


                                   Dennis C. Davis, Appellant

                                                  v.

                         Fayette County Appraisal District, Appellee




        APPEAL FROM 155TH DISTRICT COURT OF FAYETTE COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    AFFIRMED IN PART; VACATED IN PART ON MOTION FOR REHEARING --
                       OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 31, 2012. We vacate

the portion of the trial court=s judgment awarding delinquent taxes without reference to the

merits. Having otherwise reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the remainder of the trial court’s judgment. Therefore, the Court

affirms the trial court=s judgment in all other respects. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.